Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia the claimed electrical junction box and a manufacturing method of said electrical junction box as being recited in the independent claims 1 and 8, respectively of the instant application. JP2011-015467A seems to be the closest prior art of record that disclose a similar type of electrical junction box and a manufacturing method the electrical junction box. However, JP2011-015467A lacks to show or disclose at least the limitation of the electrical junction box including: a frame and a cassette block from which a plurality of electric wires are drawn out, § wherein the frame has a side wall defining a shape of the frame, the frame having a first opening and a second opening provided at two ends of the side wall, wherein the cassette block is configured to be attached to the frame from the first opening along a first direction and the plurality of electric wires are drawn out along a second direction when the cassette block is attached to the frame, the first direction being a direction oriented toward the second opening from the first opening, the second direction being another direction oriented toward the first opening from the second opening, wherein the cassette block has a jig engagement portion, and wherein the jig engagement portion is configured such that a jig or device inserted into the cassette block from a side of the second opening along the second direction engages with the jig engagement portion and the cassette block is drawn into the frame by the jig or device inserted into the cassette block moving in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831